NUMBER 13-12-00790-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
____________________________________________________________

ROEL MOLINA MARTINEZ,                                                          Appellant,

                                             v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 139th District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                       MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Benavides and Longoria
                 Memorandum Opinion Per Curiam

       Appellant, Roel Molina Martinez, attempted to perfect an appeal from a conviction

for assault. We dismiss the appeal for want of jurisdiction.

       Sentence in this matter was imposed on July 23, 2012. No motion for new trial

was filed. Appellant filed a pro se notice of appeal on October 12, 2012. On January

10, 2013, the Clerk of this Court notified appellant that it appeared that the appeal was not
timely perfected. Appellant was advised that the appeal would be dismissed if the defect

was not corrected within ten days from the date of receipt of the Court=s directive.

Appellant has requested that the Court grant him an out of time appeal and has copied

the Court on letters he has sent to his counsel asking his counsel to timely perfect his

appeal.

         Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when

notice of appeal is filed within thirty days after the day sentence is imposed or suspended

in open court unless a motion for new trial is timely filed. TEX. R. APP. P. 26.2(a)(1). The

time within which to file the notice may be enlarged if, within fifteen days after the deadline

for filing the notice, the party files the notice of appeal and a motion complying with Rule

10.5(b) of the Texas Rules of Appellate Procedure. See id. 26.3. Appellant’s notice of

appeal was due to have been filed on or before August 22, 2012. See TEX. R. APP. P.

26.2(a)(2). Appellant did not file his notice of appeal until October 12, 2012.

         This Court's appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). AWhen a

notice of appeal is filed within the fifteen-day period but no timely motion for extension of

time is filed, the appellate court lacks jurisdiction.@ Olivo, 918 S.W.2d at 522.      Absent

a timely filed notice of appeal, a court of appeals does not obtain jurisdiction to address

the merits of the appeal in a criminal case and can take no action other than to dismiss the

appeal for want of jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.

1998).

         Appellant may be entitled to an out-of-time appeal by filing a post-conviction writ of

habeas corpus returnable to the Texas Court of Criminal Appeals; however, the

                                               2
availability of that remedy is beyond the jurisdiction of this Court. See TEX. CODE CRIM.

PROC. ANN. art. 11.07, ' 3(a) (Vernon 2005); see also Ex parte Garcia, 988 S.W.2d 240

(Tex. Crim. App. 1999).

       The appeal is DISMISSED FOR WANT OF JURISDICTION.

                                                      PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
18th day of April, 2013.




                                           3